TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00841-CV



                                     In re Cynthia Johnson



                     ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION



       Relator has filed a motion for emergency stay and petition for writ of mandamus. See Tex.

R. App. P. 52.8, 52.10. Having reviewed the pleadings and the record provided, we deny the petition

for writ of mandamus.

                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: January 7, 2011